Citation Nr: 1522114	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-46 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension and hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from June 1978 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for hypertension/heart condition was denied by a November 2002 unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

The issue of service connection for hypertension and hypertensive heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the Veteran service connection for hypertension/heart condition, based essentially on a finding that hypertension/heart condition was not shown in service or to a compensable degree within the first post-service year.  

2.  Evidence received since the November 2002 rating decision includes statements from the Veteran's healthcare providers which suggest that she has hypertension/heart condition (other than supraventricular tachycardia) related to service and/or manifested during the initial post-service year; relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension/heart condition (other than supraventricular tachycardia); and raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for hypertension/heart condition (other than supraventricular tachycardia) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to discuss whether there were duty to notify and/or assist defects as to this matter, as any notice omission is harmless.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a November 2002 rating decision, the RO denied the Veteran's claim of service connection for hypertension/heart condition, finding that hypertension/heart condition was not shown in service or to a compensable degree within the first post-service year.  She did not appeal that decision or submit further pertinent evidence in the following year, and the November 2002 rating decision is final.  38 U.S.C.A. § 7105.

Evidence considered at the time of the November 2002 rating decision consisted of service treatment records, which showed no treatment or diagnosis of hypertension or a heart condition, and postservice treatment records, which showed treatment for hypertension starting in 1991.  

Since the November 2002 rating decision, the Veteran has submitted statements from her healthcare providers in support of her claim.  Specifically, a February 2006 statement from S. L., ACNP (Acute Care Nurse Practitioner) at the August, Georgia, VA Medical Center (VAMC) includes the opinion that supraventricular tachycardia (for which the Veteran has been granted service connection) was diagnosed during service and "[s]ubsequent sequela of cardiac origin is presumed to be related to initial events, and went undetected and undiagnosed during her active military duty."  Similarly, a November 2007 statement from S. N., M.D., the Veteran's treating VA cardiologist, notes that tachycardia was present during the Veteran's period of active duty service and/or within one year of her military discharge and has "caused great disruption to her life and health."  

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The November 2002 denial was based on the finding that hypertension/heart condition was not shown in service or to a compensable degree within the first post-service year.  The opinions from the Veteran's VA healthcare providers note that she had a heart condition in service and/or within one year of service discharge that have resulted in her current heart conditions, thereby establishing that her current hypertension/heart conditions may be associated with her active service.  [Notably, a February 2009 rating decision granted service connection for supraventricular tachycardia based on an October 2008 VA medical opinion that this disorder "is most likely related to military service."]  Accordingly, the Veteran's claim will be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of service connection for hypertension/heart condition is reopened; to this extent, the appeal is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to her claim.

Review of the record shows that the medical evidence is incomplete as to the claimed hypertension/heart disability.  VA treatment records include an April 2001 notation that the Veteran "continues to see outside cardiologist" and an August 2001 notation that she was treated at Augusta Heart Associates by a Dr. Thornton.  Further, the March 2012 VA examiner noted that "all records from Eisenhower AMC are not contained in the c-file" and were not available to him electronically.  The most recent VA treatment records associated with the record are dated in September 2012.  Updated records of any VA and/or private cardiology treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

October 2008 and March 2012 VA medical opinions state that the Veteran's hypertension is not related to service and the March 2012 examiner opined that her hypertension is not secondary to her service-connected supraventricular tachycardia.  However, there is no competent medical opinion as to whether the Veteran's hypertension (or any other heart disorder) is aggravated by her service-connected supraventricular tachycardia.  Further, the March 2012 VA examiner opined that the "[V]eteran has not been diagnosed with any certain heart disease and, as such, it is not possible to link the SC SVT (service-connected supraventricular tachycardia) to another heart condition."  However, this opinion is based on an inaccurate premise because VA treatment records note that her problems include coronary heart disease with history of myocardial infarctions, congestive heart failure and hypertension and the February 2006 statement from the VA ACNP notes cardiac diagnoses of coronary atherosclerosis, angina pectoris, s/p myocardial infarction, hypertensive heart disease with heart failure, chronic diastolic heart failure, supraventricular tachycardia (which is service-connected) and palpitations.  Accordingly, the October 2008 and March 2012 opinions are inadequate for rating purposes and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment she has received for her claimed hypertension and heart condition, and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the records.  The Board is particularly interested in treatment records from Augusta Heart Associates, Dr. Thornton and Eisenhower AMC (Army Medical Center) as well as all VA treatment records from September 2012 to the present. 

2.  After obtaining the VA and private records described above, schedule the Veteran for an examination by a cardiologist (or an appropriate specialist if a cardiologist is unavailable) to determine the nature and etiology of her hypertension and heart condition (other than supraventricular tachycardia).  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following: 

a)  Is it at least as likely as not (50 percent or higher degree of probability) that hypertension or any current heart condition (other than supraventricular tachycardia) was incurred in service?  

b)  Is it at least as likely as not (50 percent or higher degree of probability) that hypertension or any current heart condition was caused by her service-connected supraventricular tachycardia?  If the answer is no, is it at least as likely as not that the hypertension or any current heart condition was aggravated by the service-connected supraventricular tachycardia?

c)  If the examiner finds that hypertension or any other heart condition was aggravated by service-connected supraventricular tachycardia, the examiner should identify the baseline level of severity of hypertension and/or any other heart condition prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the hypertension and/or any other heart disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

In addressing these questions, the examiner should consider the findings of coronary heart disease with history of myocardial infarctions and congestive heart failure noted in the VA treatment record and the cardiac diagnoses of coronary atherosclerosis, angina pectoris, s/p myocardial infarction, hypertensive heart disease with heart failure, chronic diastolic heart failure, and palpitations noted in the February 2006 statement from the VA ACNP.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation of rational should specifically reflect consideration of the opinions provided by the VA examiners and the statements from the Veteran's healthcare providers in support of her claim.  If the examiner determines that a requested opinion(s) cannot be given without resort to speculation, the examiner must explain the reason for that conclusion.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


